This case involves two appeals from two different phases of the proceedings in the Court of Common Pleas.
Defendant first appealed his conviction and sentence for rape of a female person under the age of 12 years. In the process of that appeal he insisted upon the clerk preparing for him a bill of exceptions containing a transcript of the testimony, charging the expense thereof to the state of Ohio, and assessing the same as costs in the case.
The second notice of appeal stated that it was filed to challenge the ruling of the Court of Common Pleas upon a motion filed by the prosecuting attorney, ordering defendant's counsel *Page 276 
to show cause why a transcript of the testimony of the trial of this cause should be prepared and furnished to the defendant at the expense of the state of Ohio. The assignments of error make reference to a subsequent entry of the court finding defendant not entitled to a bill of exceptions without payment.
We do not find in the transcript of the docket and journal entries and original papers which have come to us either the prosecutor's motion, or the ruling of the court thereon, or the finding entry.
The errors complained of in the second appeal not appearing from the record before us, such second appeal must be dismissed.
As admitted in appellant's brief, it is impossible in the absence of a bill of exceptions to determine the merits of the first appeal pertaining to the assignments of error therein made.
Whatever may ultimately be determined, when the question is properly raised as to the time and method of payment for preparation of a bill of exceptions, an appellant in either a civil or a criminal appeal to this court must assume some responsibility for the preparation and filing of a bill of exceptions when required to show the error complained of. Sections 2321.05 and 2945.65, Revised Code. Appellant's failure to prepare and file the required bill of exceptions as provided by Rule VII D (1) of this court is cause for dismissal of the first appeal, unless good cause for such failure is shown. See Rule VII A (1) (b). No such good cause is shown by the record as it comes to us.
Therefore, the first appeal must also be dismissed.
Appeals dismissed.
WISEMAN, P. J., and KERNS, J., concur. *Page 277